Title: To Thomas Jefferson from John Tayloe Lomax, 21 June 1826
From: Lomax, John Tayloe
To: Jefferson, Thomas

Dear SirFredksg
June 21. 1826.I have been earnestly engaged in disposing of my concerns in Fredericksburg—that I might comply with the promise I made you to be at the University by the first of July—The term of the Chancery Court, in which I was constantly employed, was protracted a fortnight longer than usual—which deprived me of so much of the time that I had laid off for the settlement of my private concerns—The wagoner whom I employed for transporting my goods to Charlottesville greatly disappointed me & in consequence of his slowness & having lost a fortnight by his delay I was obliged to employ another who I fear has been stopped by the late high waters—I am therefore apprehensive that I shall not be able to settle my business within the period which I allowed myself—nor be able to finish the transportation of my effects before the week after next. It would be a great relief to me if my presence at the University could be dispensed with until the 5th of July—I would be saved from much inconvenience & from some sacrifices if that indulgence were allowed me—but if it is insisted on I will be punctual in complying with the promise which I made—& the appointment which was published—I am with very great regard Your Obt servtJn Tayloe Lomax